Mr. Justice Breese delivered the opinion of the Court: This is a very trifling case indeed, and should not have been brought to this court, as there is no important principle involved in it The evidence was clear, that plaintiff in error undertook and promised to pay defendant in error for his extra work, done after the usual hours of labor. It was an express undertaking of his own, and the suit was, therefore, properly brought against him. Two juries have fully investigated the facts, and have found the same verdict, and we have no disposition — only one dollar and sixty-five cents being involved, and which is nearly all the defendant in error ever claimed of the plaintiff—to go very much into a detailed and scrutinizing examination of the testimony; The maxim, de minimis non curat lex, might well be applied here. The judgment is affirmed. Judgment affirmed,.